Citation Nr: 1046703	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-19 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether a May 26, 1977, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection for 
schizophrenia should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether a March 11, 1988, decision of the Board that denied 
entitlement to a permanent and total rating for pension purposes 
should be revised or reversed on the grounds of CUE.

(The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for an acquired 
psychiatric disorder and alopecia areata are the subject of a 
separate decision.)  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The moving party had active service from May 1966 to April 1970.  

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in May 1977 and 
March 1988 Board decisions that respectively denied entitlement 
to service connection for schizophrenia and a permanent and total 
rating for pension purposes.  


FINDINGS OF FACT

1.  The May 1977 Board decision that denied service connection 
for schizophrenia was supported by the evidence of record, and it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were incorrectly applied, such 
that they involved undebatable error that would have led to a 
materially different outcome.

2.  The Veteran failed to adequately set forth the alleged errors 
of fact or law in the March 1988 Board decision, the legal or 
factual basis for such allegations, and why the result would have 
been manifestly different but for the alleged error.


CONCLUSIONS OF LAW

1.  The May 1977 Board decision that denied service connection 
for schizophrenia did not contain clear and unmistakable error.  
38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1400-20.1407 (2010).

2.  Because the pleading requirements for a motion for revision 
of the March 1988 Board decision based on CUE have not been met, 
the motion must be dismissed without prejudice to refiling.  38 
C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a general duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  This duty does not apply to claims of CUE in 
a prior final Board decision, however.  See Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board 
will proceed with consideration of the motion.

Analysis

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the prior 
Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

A CUE motion is not an appeal and, with certain exceptions, is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20 which 
relate to the processing and disposition of appeals.  38 C.F.R. § 
20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) nor the provisions of reopening claims on the grounds 
of new and material evidence under 38 U.S.C.A. § 5108 apply to 
CUE motions.  38 C.F.R. § 20.1411(a) and (b).

A motion to review a prior final Board decision on the basis of 
CUE must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other general, 
non-specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 
104, 114 (2003).  

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear 
that a different result would have ensued, the error complained 
of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).  Examples of situations that are not CUE 
include: (1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) a failure to 
fulfill VA's duty to assist the Veteran with the development of 
facts relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE 
also does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

May 1977 Board Decision

Under the law in effect at that time of the May 1977 decision, 
service connection was granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C. § 
310.  Additionally, where a Veteran served 90 days or more during 
a period of war and schizophrenia became manifest to a degree of 
ten percent within one year from the date of termination of such 
service, schizophrenia was presumed to have been incurred in 
service, even if there was no evidence of such disease during 
service.  38 U.S.C. §§ 312, 313; 38 U.S.C.A. § 3.307.  
Personality disorder was not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  


In the May 1977 decision, the Board denied service connection for 
schizophrenia.  In pertinent part, the Board noted that the 
evidence suggested in-service treatment for acute manic symptoms 
and behavioral problems and that the evidence documented an in-
service finding that the Veteran was emotionally unstable, in-
service prescriptions of Valium and Librium, and post-service 
treatment and hospitalizations for schizophrenic episodes, with 
the initial treatment reportedly occurring in July 1971.  The 
Board also noted that the evidence reflected conflicting accounts 
as to the Veteran's narcotic use, that physicians had found that 
schizophrenic episodes were possibly secondary to drug 
toxicity/intoxication, and that a medical practitioner had 
determined that the mental impairment developed during service 
based on the fact that the Veteran suffered a schizophrenic 
episode shortly after discharge.  After review of all the 
evidence, the Board determined that schizophrenia did not onset 
in service or manifest within a year of service and that although 
the evidence suggested the Veteran had a personality disorder, 
assessed as emotional instability, during service, such a 
condition was not service connectable disorder.  

The Veteran alleges that CUE was committed in the Board's May 
1977 decision when it denied service connection for 
schizophrenia.  The relevant arguments include that the 
statutory/regulatory provisions extant at the time of the 
decision were incorrectly applied because the Board did not 
consider the evidence indicative of a chronic psychiatric disease 
in service, to include under 38 U.S.C. §§ 312, 313 and 38 C.F.R. 
§ 3.307.  The Veteran and his representative also argue that the 
Board did not consider the prescription of an anti-psychotic drug 
during and after service, which violated the requirement that the 
decision be based on all the evidence of record.  The Veteran and 
his representative further argue that the Veteran's due process 
rights were violated due to the inclusion of improper evidence in 
the decision, specifically the Board's finding that the Veteran's 
mental condition was the result of illegal drug use.  The Veteran 
and his representative contend that there was no objective 
evidence of drug use in service and that the only objective 
evidence of drug-induced psychosis was related to legal drugs 
prescribed by military personnel in service.  Additionally, they 
contend that based on the evidence of multiple lengthy post-
service hospitalizations, it was illogical to conclude that the 
Veteran's mental condition was a temporary reaction caused by 
drug use.  Finally, they argue that the Board did not adequately 
explain how it weighed the evidence, and why it downgraded the 
favorable evidence, and that the Board's reliance on the 1974 VA 
examiner's finding of no active psychosis was erroneous because 
the examiner did not review the service records or discuss the 
other medical evidence.  Thus, they contend that the Board's 
decision was based on incomplete as well as prejudicial evidence. 

The Board has carefully reviewed all the arguments involved in 
the Veteran's CUE motion but finds no CUE in the May 1977 
decision.  Initially, the Board notes that to the extent the 
moving party contends that the Board did not properly interpret 
the evidence in the possession of VA, and/or accepted one medical 
report over another, this assertion, which constitutes 
disagreement as to how the facts were weighed or evaluated, has 
been specifically precluded as a basis for CUE in Rule 
1403(d)(3).  

To the extent that the moving party argues that 38 U.S.C. §§ 312, 
313 and 38 C.F.R. § 3.307 were not considered in the May 1977 
decision and that service connection was warranted under 
38 C.F.R. § 3.307 based on the evidence of the prescription of 
medication during and after service, the May 1977 decision 
documents that this regulation was explicitly considered and 
rejected by the Board based on its determination that a chronic 
disorder was not diagnosed until more than one year after 
separation.  The Board acknowledges that the moving party argues 
that a chronic disorder did onset during service.  This 
disagreement is really a disagreement as to how the facts were 
weighed or evaluated, however, which is not a basis for CUE.  

To the extent that the moving party argues that the CUE occurred 
as a result of the Board's determination that the Veteran did not 
have a psychiatric disability but rather acute psychotic episodes 
due to drug use, the Board again finds that this is not an 
appropriate basis for CUE.  The evidence of record at the time of 
the May 1977 decision included a history of drug abuse of 
multiple drugs during service, an inpatient summary reflecting 
admission after an exacerbation of symptoms secondary to have 
marijuana use, and two findings that the Veteran's psychotic 
episodes were possibly related to drug use.  The Board 
acknowledges that the record also contained conflicting histories 
as to the extent of the Veteran's drug use and diagnoses 
unrelated to drug use.  The May 1977 Board's determination is not 
one to which no reasonable mind could agree, however, and based 
on the conflicting evidence as to the nature and extent of the 
Veteran's drug use and its relationship to the psychotic 
episodes, the Board finds the moving party's contention is truly 
a disagreement as to how the evidence was evaluated and weighed, 
which is not a basis for CUE.  Furthermore, even if there were 
any error in the May 1977 Board's determination that the Veteran 
did not have a chronic psychiatric disability, said error would 
not be a basis for CUE as the evidence does not suggest that the 
result would have been manifestly different but for the error.  
In fact, the May 1977 Board alternately considered whether 
service connection was warranted, assuming the Veteran had a then 
current disorder, but determined that it was not, and as 
discussed above, the Board finds no CUE in this determination.  

Thus, although the Veteran is sympathetic to the moving party's 
arguments, the Board finds no CUE in the May 1977 Board decision.

March 1988 Board Decision

In the March 1988 decision, the Board denied entitlement to a 
permanent and total disability rating for pension purposes 
because the Board found that the Veteran did not have permanent 
disabilities of sufficient severity would permanently prevent him 
from engaging in some type of substantially gainful employment 
consistent with his age, education, and occupational experience.  
In pertinent part, the Board noted that the Veteran had 
employment experience, that he was admitted for VA inpatient 
treatment in November 1985 at which time he was off his 
medications and determined to be not employable, that the Veteran 
subsequently returned to work, that the Veteran stopped working 
in approximately late 1986, and that the Veteran failed to report 
for a VA examination scheduled in February 1987.  The Board 
determined that although the Veteran might require psychiatric 
treatment and medication, it was not shown that his psychiatric 
disability and alopecia totalis permanently and totally disabled 
him to preclude him from following some form of substantially 
gainful employment for the remainder of his life.  

The Veteran alleges that CUE was committed in the Board's March 
1988 decision when it denied a permanent and total disability 
rating for pension purposes.  The relevant arguments are that the 
statutory/regulatory provisions extant at the time of the 
decision were incorrectly applied or not applied and that the 
Board provided an inadequate explanation for rejecting favorable 
evidence.  

The Board has carefully reviewed the moving party's CUE motion 
and finds that it contains no more than general assertions of CUE 
with respect to the Board's decision of March 1988.  

To the extent the moving party contends that the Board did not 
properly interpret the medical records of record and/or accepted 
one medical report over another, this assertion, which 
constitutes disagreement as to how the facts were weighed or 
evaluated, has been specifically precluded as a basis for CUE in 
Rule 1403(d)(3).  The Board acknowledges the Veteran's history 
that he has been awarded benefits from the Social Security 
Administration (SSA) effective from January 1988.  Such evidence 
was not of record at the time of the March 1988 decision, 
however; therefore, the Board will not consider this argument.  
38 C.F.R. § 20.1403(b)(2).

To the extent that the moving party contends that the Board 
failed to follow regulations, the moving party has not provided 
any specific allegations of error to support that contention, and 
as noted above, non-specific allegations of failure to follow 
regulations are insufficient to satisfy this requirement.  

Since the moving party has failed to comply with the pleading 
requirements set forth in 38 C.F.R. § 20.1404(b), the CUE motion 
must be dismissed without prejudice.  The Board notes that this 
disposition is more favorable to the moving party than a denial 
on the merits would be, as the moving party is free at any time 
to resubmit a CUE motion with respect to the March 1988 Board 
decision, since a dismissal without prejudice does not preclude 
such a refiling.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995); see also Simmons v. Principi, 17 Vet. App. 104, 111-15 
(2003) (holding that in asserting CUE, where the claimant fails 
simply in the pleading rather than on the merits, the appropriate 
decision is to dismiss the claim without prejudice to refilling 
rather than to deny).


ORDER

The motion for revision or reversal of the May 1977 Board 
decision on the basis of CUE is denied.

The motion for revision of the March 1988 Board decision which 
denied entitlement to a permanent and total disability rating for 
pension purposes, on the grounds of CUE, is dismissed without 
prejudice to refiling




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


